 In the, MatterOf, JOHN I. HAY'\CO.and-RIVER BOATMEN'S UNION(INDEPENDENT)-In the MatterOfMARINETRANSIT COMPANYandRIVER BOATMEN'SUNION (INDEPENDENT)In the Matter of A. L. MECHLING BARGE LINEandRIVERBOATMEN'SUNION (INDEPENDENT)Cases Nos. R-367,8368, and R-3569, RespectivelyAMENDMENT TO DIRECTION OF ELECTIONSMay -20, 1942-On April 29, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceeding.'The Board, having been advised by theRegional Director that further time within which to hold the electionsisnecessary, hereby amends its Direction of Elections by strikingtherefrom the words "not later than thirty (30) days from the dateof this Direction" and substituting therefor the words "not laterthan fifty (50) days from the date of this Direction.":0 N L R B. 102241 N. L.R. B., No. 31.154 In the Matter of JOHN I.HAYCO.andRIVER BOATMEN'S UNION(INDEPENDENT)In the Matter Of MARINE TRANSIT COMPANYandRIVER BOATMEN'SUNION(INDEPENDENT)In the Matter of A. L. MECHLINGBARGELINEandRIVER BOATMEN'SUNION (INDEPENDENT)Cases Nos. R-3567, R-3568, and R-3569, respectivelySUPPLEMENTAL DECISIONAND:SECOND AMENDMENT TO DIRECTION OF ELECTIONSMay 23, 1942On April 29, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections,) andon May 20, 1942, all Amendment to Direction of Elections,' in theabove-entitled proceeding.On May 7, 1942, National OrganizationofMasters,Mates and Pilots of America, Local No. 28, affiliatedwith the American Federation of Labor, herein called the M. M. P.,filed a motion to reopen the record in the above-entitled proceedingand requested that its name be placed on the ballot in the electionsamong licensed personnel heretofore ordered by the Board.The Regional Director has notified the Board that the M. M. P.has presented evidence tending to show that it represents a numberof the licensed employees of the companies involved in this pro-ceeding.3Under all the circumstances, the Board is of the opinion40 N. L. R B 1110' 41 N L R B 154.'The Regional Dnector reported that the M M P. had submitted a total of 20authorization cards to him ; that all bore apparently genuine signatures ; and that 8 boresignatures of persons whose names appeared on the companies' pay rolls of October andNovember 1941, 7 being licensed employees, and 1 unlicensed. The Marine TransitCompany's pay roll for November 15, 1941, listing 8 licensed employees attached to itsonly boat, contained the names of 1 of the 7 licensed employees whose signaturesappeared on the cards.The A. L Mechhng Barge Line pay roll for October 30, 1941,listing 37 licensed employees attached to its 7 boats, contained names of 2 of the 7licensed employees whose signatures appeared on the cards.The John I Hay Co payroll for November 15, 1941, listing 18 licensed employees attached to the 3 of its boatsfound to constitute an appropriate unit, contained names of 4 of the 7 licensed employeeswhose signatures appeared on the cards41 N. L. R B., No. 31a.155 156DECISIONS'OF NATIONAL LABOR RELATI-iNS BOARDand finds thatthe'printa facieshowing of representation made bytheM.M. P. is insufficient to warrant the Board in reopening theproceeding at this stage,but is sufficient to permit,placing the nameof the M. M. P. upon the ballot in the elections ordered to be heldamong licensed personnel.The Board hereby amends the aforesaid Direction of Elections,as amended,by striking from each of the three paragraphs thereindirecting elections among licensed personnel the words"whether ornot they desire to be represented by River Boatmen's Union (Inde-pendent),for the purposes of collective bargaining,"and substitutingtherefor the words "whether they desire to be represented by RiverBoatmen's Union (Independent) or by National Organization ofMasters,Mates and Pilots of America, Local No. 28, affiliated withthe American Federation of Labor, for the purposes of collectivebargaining,or by neither."The motion to reopen the record is denied.